DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 & 6-8 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Shino et al (English translation of JP 2020106401A and figures from original.).
Regarding Independent Claim 1, Shino teaches:
A magnetic sensor (Fig. 1a-b Element 1 & Abstract.) comprising: 
a sensitive element (Fig. 1a-b Elements 30 & 31. See paragraphs 0009-0012 of translation.) comprising: 
plural soft magnetic material layers (Fig. 1a-b Element 105a-b. See paragraphs 0009, 0018, & 0025 of translation.); and 
a nonmagnetic amorphous metal layer provided between the plural soft magnetic material layers (Fig. 1a-b Elements 106, Fig. 6a-b Elements 106a-c. See paragraphs 0026 & 0053-0058 of translation.), wherein 
the soft magnetic material layers facing each other (See paragraphs 0009, 0018, & 0025. See also Fig. 1a-b Elements 105a-b & Fig. 6a-b Elements 105a-b wherein the layers are stacked and therefore face each other.) with the nonmagnetic amorphous metal layer interposed therebetween are antiferromagnetically coupled to allow the sensitive element to sense a magnetic field by a magnetic impedance effect (Fig. 1a-b Element 106, Fig. 6a-b Elements 106a-c. See paragraphs 0026 & 0053-0058. Amorphous metal is implicit for "conductor layer” in paragraph 0026 & 0053.).

    PNG
    media_image1.png
    807
    564
    media_image1.png
    Greyscale

Regarding Claim 2, Shino teaches all elements of claim 1, upon which this claim depends.
Shino teaches the sensitive element further comprises a conductor layer having conductivity higher than that of the soft magnetic material layer (Fig. 1a-b Element 106, Fig. 6a-b Elements 106a-c. See paragraphs 0026 & 0053-0058. Amorphous metal is implicit for "conductor layer” in paragraph 0026 & 0053. See paragraphs 0009, 0018, & 0025. See also Fig. 1a-b Elements 105a-b & Fig. 6a-b Elements 105a-b wherein the layers are stacked and therefore face each other.), the conductor layer being provided between a set of the plural soft magnetic material layers facing each other with the nonmagnetic amorphous metal layer interposed therebetween and another set of the plural soft magnetic material layers facing each other with the nonmagnetic amorphous metal layer interposed therebetween (See paragraphs 0009, 0018, & 0025. See also Fig. 1a-b Elements 105a-b & Fig. 6a-b Elements 105a-b wherein the layers are stacked and therefore face each other. Element 106 is between elements 105a-b in both figures.).
Regarding Claim 6, Shino teaches all elements of claim 1, upon which this claim depends.
Shino teaches in the sensitive element, when the soft magnetic material layer is viewed from a thickness direction thereof, no closure magnetic domain is formed (Fig. 1a-b Element 105a-b. See paragraphs 0009, 0018, & 0025 of translation.).
Regarding Claim 7, Shino teaches all elements of claim 1, upon which this claim depends.
Shino teaches a nonmagnetic substrate (Fig. 1a-b Element 10 & Abstract.); and a thin film magnet provided between the substrate and the sensitive element (Fig. 1a-b Element 103. See paragraphs 0009-0012 of translation.), the thin film magnet being configured with a hard magnetic material and having magnetic anisotropy in an in-plane direction (Fig. 1a-b Element 103. See paragraphs 0009-0012 of translation.), wherein the sensitive element has a longitudinal direction and a short direction (Fig. 1a-b Elements 30 & 31 wherein these are characteristics of any physical element.), the longitudinal direction taking a direction of a magnetic field generated by the thin film magnet (Fig. 1a-b Element 103. See paragraphs 0009-0012 of translation.).
Regarding Claim 8, Shino teaches all elements of claim 1, upon which this claim depends.
Shino teaches a pair of yokes (Fig. 1a-b Elements 40a & 40b. See paragraphs 0012 & 0016 of translation.), each being laminated on the thin film magnet to face an end portion of the sensitive element in the longitudinal direction thereof (Fig. 1a-b Elements 40a & 40b. See paragraphs 0012 & 0016 of translation.), and guiding a magnetic flux generated from the thin film magnet to pass through the sensitive element in the longitudinal direction thereof (Fig. 1a-b Elements 40a & 40b. See paragraphs 0012 & 0016 of translation.), wherein the yoke comprises the plural soft magnetic material layers and a nonmagnetic amorphous metal layer laminated between the soft magnetic material layers (Fig. 1a-b Elements 40a & 40b. See paragraphs 0012 & 0016 of translation.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shino et al (English translation of JP 2020106401A) in view of Ohta et al (U.S. PGPub # 2018/0172781).
Regarding Claim 3, Shino teaches all elements of claim 1, upon which this claim depends.
Shino does not explicitly teach the nonmagnetic amorphous metal layer is composed of amorphous metal containing Ti.
Ohta teaches the nonmagnetic amorphous metal layer is composed of amorphous metal containing Ti (Paragraphs 0054-0057.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Ohta to the teachings of Shino such that the nonmagnetic amorphous metal layer is composed of amorphous metal containing Ti because this is “a necessary film in order to realize a tunnel magneto-resistive effect (TMR effect) or a giant magneto-resistive effect (GMR effect) in the magneto-resistive effect laminated body.”
Regarding Claim 4, Shino teaches all elements of claim 3, upon which this claim depends.
Shino does not explicitly teach the nonmagnetic amorphous metal layer is composed of one of CrTi and AlTi.
Ohta teaches the nonmagnetic amorphous metal layer is composed of one of CrTi and AlTi (Paragraphs 0054-0057.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Ohta to the teachings of Shino such that the nonmagnetic amorphous metal layer is composed of one of CrTi and AlTi because this is “a necessary film in order to realize a tunnel magneto-resistive effect (TMR effect) or a giant magneto-resistive effect (GMR effect) in the magneto-resistive effect laminated body.”
Regarding Claim 5, Shino teaches all elements of claim 4, upon which this claim depends.
Shino & Ohta od not explicitly teach when the nonmagnetic amorphous metal layer is composed of CrTi, a thickness thereof is 15 nm or more and 50 nm or less.
Ohta teaches a thickness of 0.1nm-5nm (Paragraph 0054).
It would have been obvious to one of ordinary skill in the art before the effective time of filing have, when the nonmagnetic amorphous metal layer is composed of CrTi, a thickness thereof is 15 nm or more and 50 nm or less because this is an optimization reached after routine experimentation and normal trial and error in regards to the specific physical properties of Applicant’s sensor. See MPEP Section 2144.05 II A.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed cited represents analogous art that teaches some elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858